Summit App. No. 19121. On discretionary appeal, motion for admission pro hac vice of Michael W. Morrison and Dale R. Kurth by Brian T. Winchester for Allstate Ins. Co., motion for admission pro hac vice by Jordan Bems for A. Hugh Scott and Kathleen A. Burdette for Aetna and Travelers, motion for admission pro hac vice by Gregory J. DeGulis of International Surplus Lines Ins. Co. for Clay Phillips and Dennis Dolan, and motion for admission pro hac vice by Lawrence R. Bach for Michael J. Balch. Appeal allowed and motions granted.
*1448Moyer, C.J., and Lundberg Stratton, J., would allow only on Propositions of Law Nos. I and III.
Cook, J., not participating.